Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joel M. Gotkin (Reg. No. 66,316) on 2/22/2021.

The application has been amended as follows: 
In the claims:

1.  	(Currently Amended)  An information processing apparatus comprising:
	a processor programmed to function as:
		an instructing unit that provides an instruction to display an approval request screen to  a terminal apparatus operated by a second user authenticated to a system, the approval request screen being used for making a request to approve execution of setting changing processing for changing a setting of the information processing apparatus proposed by a first user other than the second user, the first 
		a response obtaining unit that obtains a response from the second user that is made on the approval request screen; and
		an execution unit that executes the setting changing processing in accordance with the response obtained by the response obtaining unit.

	2.  	(Original)  The information processing apparatus according to Claim 1, wherein the execution unit executes the setting changing processing if the response obtained by the response obtaining unit indicates that the second user has approved the execution of the setting changing processing.

	3.  	(Original)  The information processing apparatus according to Claim 2, wherein:
	an execution time is set for executing the setting changing processing; and
	the execution unit executes the setting changing processing at the execution time.

	4.  	(Original)  The information processing apparatus according to Claim 1, wherein the execution unit does not execute the setting changing processing if the response obtained by the response obtaining unit indicates that the second user has rejected the execution of the setting changing processing.

terminal apparatus operated by the second user is provided to the information processing apparatus.

	6.  	(Currently Amended)  The information processing apparatus according to Claim 1, wherein, if a setting item to be changed by the setting changing processing by the first user and a setting item to be changed by the setting changing processing by the second user are related to each other, the instructing unit instructs the terminal apparatus operated by the second user to display a screen indicating the setting item related to each other.

	7.  	(Currently Amended)  The information processing apparatus according to Claim 1, further comprising:
	a memory that stores the setting changing processing concerning the second user if the setting changing processing concerning the second user has not yet been executed when restarting the information processing apparatus after the execution unit has executed the setting changing processing concerning the first user, wherein
	the processor is further configured to function as a reconstructing unit that reconstructs the setting changing processing concerning the second user stored in the 

	8.  	(Currently Amended)  A non-transitory computer readable medium storing a program causing a computer to execute a process, the process comprising:
	providing an instruction to display an approval request screen to a terminal apparatus operated by a second user authenticated to a system, the approval request screen being used for making a request to approve execution of setting changing processing for changing a setting of an information processing apparatus proposed by a first user other than the second user, the first user being a user of the information processing apparatus, the first user also being authenticated to the system;
	obtaining a response from the second user that is made on the approval request screen; and
	executing the setting changing processing in accordance with the obtained response.

	9.  	(Currently Amended)  An information processing system comprising:
	an information processing apparatus; and
	a terminal apparatus,
	the information processing apparatus including
		a processor programmed to function as:
			an instructing unit that provides an instruction to display an approval request screen to the terminal apparatus operated by a second user the system, the approval request screen being used for making a request to approve execution of setting changing processing for changing a setting of the information processing apparatus operated by a first user other than the second user, the first user also being authenticated to the system, the first user being a user of the information processing apparatus,
			a response obtaining unit that obtains a response from the second user that is made on the approval request screen, and
			an execution unit that executes the setting changing processing in accordance with the response obtained by the response obtaining unit,
	the terminal apparatus including
		a display that displays the approval request screen in accordance with the instruction from the instructing unit; and
		a processor configured to function as:
			a receiver that receives a response made on the approval request screen displayed by the display from the second user, and
			a sender that sends the response received by the receiver to the information processing apparatus.

	10.	(Currently Amended)  The information processing apparatus according to Claim 1, wherein when a plurality of users are logged into the information processing apparatus, the information processing apparatus displays a state of the setting as waiting for approval on a display screen for the first user until the second user operates the terminal apparatus operated by the second user.
a change of the state of the setting, the information processing apparatus updates the state of the setting to display as operating on the display screen.  

In the abstract:
An information processing apparatus includes an instructing unit, a response obtaining unit, and an execution unit. The instructing unit provides an instruction to display an approval request screen to a terminal apparatus operated by a second user. The approval request screen is used for making a request to approve execution of setting changing processing for changing a setting of the information processing apparatus operated by a first user. The first and second users are authenticated by an authenticating unit. The response obtaining unit obtains a response made on the approval request screen from the second user. The execution unit executes the setting changing processing in accordance with the response obtained by the response obtaining unit.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, namely, Iwashima (US 9,866,711 B2) teaches an image forming apparatus that prevents the image forming apparatus being operated in a state where a user setting value is changed by a maintenance worker before a user is aware of the change without lowering efficiency of a maintenance work. The image 
The closest prior art of record, namely, Iwashima (US 9,866,711 B2), discussed above, and/or, Kimura (US 20200019355), discussed in the non-final Office Action, dated 07/23/2020, do not disclose, teach or suggest, an instructing unit that provides an instruction to display an approval request screen to a terminal apparatus operated by a second user authenticated to a system, the approval request screen being used for making a request to approve execution of setting changing processing for changing a setting of the information processing apparatus proposed by a first user other than the second user, the first user also being authenticated to the system, the first user being a user of the information processing apparatus; and a response obtaining unit that obtains a response from the second user that is made on the approval request screen, in combination with the other claimed limitations or features, as recited in independent claim 1.
8 and 9 recite the same and/or similar features or claim limitations, similar to those recited in claim 1 above. Therefore, claims 8 and 9 are allowable for the same and/or similar reasons, as discussed above with regards to claim 1 above.
Claims 2-7 and 10-11 are allowable because they are dependent on allowable independent claim 1 above.
Furthermore, claims 1-11 are allowable for the reasons stated in applicant remarks, dated 25 November 2020, in pages 6-7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083.  The examiner can normally be reached on Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOV POPOVICI/           Primary Examiner, Art Unit 2677